                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARLISE BOYER,                                )
                                              )
                      Plaintiff,              )
                                              )
vs.                                           )   Case No. 19-CV-61-SMY
                                              )
KROGERT LIMITED PARTNERSHIP,                  )
                                              )
                      Defendant.              )

                            JUDGMENT IN A CIVIL ACTION

       IT IS HEREBY ORDERED AND ADJUDGED that pursuant to the Order entered on

December 9, 2019 (Doc. 35), this matter is DISMISSED with prejudice. Plaintiff shall recover

nothing. Accordingly, the Clerk of Court is DIRECTED to close this case.



DATED: December 9, 2019

                                                  MARGARET M. ROBERTIE,
                                                  Clerk of Court

                                                  By: s/ Stacie Hurst, Deputy Clerk


Approved:
              STACI M. YANDLE
              DISTRICT JUDGE
